Citation Nr: 1213088	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-13 037	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case has since been transferred to the RO in Boston, Massachusetts.

The January 2006 decision denied entitlement to service connection for major depressive disorder.  Previously, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD), which was denied and appealed.  During a June 2005 hearing before a Decision Review Officer (DRO) at the RO, the Veteran's representative clarified that the Veteran was seeking service connection for major depressive disorder and not PTSD.  The RO accepted a withdrawal of the PTSD appeal at that time and initiated development and adjudication of the major depressive disorder claim.  In March 2009, the Veteran's representative requested a supplemental statement of the case (SSOC) for the PTSD claim.  However, as noted, the PTSD appeal had been considered withdrawn and a SSOC is not warranted.  In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which is of record.  At the hearing, the Veteran and his representative confirmed that the issue on appeal for which he was providing testimony was the claim of service connection for major depressive disorder.  Thus, the major depressive disorder claim is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran asserts that he has depression manifested as major depressive disorder as a result of his active military service.  At his hearing, he testified that he initially experienced depression during service and that he has had symptoms of depression ever since that time.  Specifically, the Veteran recalled becoming depressed when he was unable to serve in the Vietnam theater during the Vietnam era while his friends did serve in Vietnam.  He stated that he had several Captain's Masts due to his anger and underwent psychological evaluation on base.  The Veteran maintains that any currently diagnosed major depressive disorder is related to his service.  Thus, he contends that service connection is warranted for major depressive disorder.

In December 2005, the Veteran underwent VA psychiatric examination in connection with the claim.  The examiner noted the Veteran's history, interviewed and examined the Veteran, and provided a diagnosis of major depression.  However, the examiner did not provide a medical opinion as to the origin or etiology of the Veteran's major depression.  The examination report is inadequate in this regard because a medical opinion is necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Consequently, the Board finds it necessary to remand the claim to the agency of original jurisdiction (AOJ) to schedule the Veteran for another VA psychiatric examination.  In addition to an examination, a medical opinion should be requested that addresses whether the Veteran has major depressive disorder that had its clinical onset during, or is otherwise related to, his active military service.

A review of record reveals that a largely complete set of the Veteran's service personnel and treatment records have been obtained and associated with claims file.  However, the Veteran has stated and the record indicates that he may have received psychological evaluation during service at the Naval Hospital in Newport, Rhode Island.  The Veteran's representative and private psychologist J. Greene have both referred to a "service record book" that contains entries for psychiatric treatment for depression.  This evidence is not included in the Veteran's service records in the claims file.  VA has a duty to assist claimants in obtaining records in the custody of a Federal department or agency, such as service treatment records.  See 38 U.S.C.A. § 5103A(c)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Although the RO unsuccessfully attempted to obtain service records from the Newport facility in February 2007, the Board finds that the AOJ should make a more thorough records request on remand to attempt to obtain such records.  The Veteran should also be asked to submit the referenced "service record book" if he or his representative has it in their possession.

VA's duty to assist claimants in obtaining records in the custody of a Federal department or agency also includes records from VA medical facilities.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  The RO obtained treatment records from a VA Medical Center (VAMC) in Boston, Massachusetts, dated from March 2002 to February 2003.  At his hearing, the Veteran reported that he did not receive any current treatment for his depression.  Nevertheless, on remand, the AOJ should request an update of more recent treatment records from the VAMCs in Boston should they exist.  Additionally, the Veteran stated that he may have received VA treatment for depression during an earlier time period, but he could not remember the dates of treatment or the facility.  Notably, in a February 2005 letter, the Veteran's former employer recalls that the Veteran told him that the Veteran received psychiatric treatment at VAMCs in and around the Boston area during the time period of 1972 to 1983.  Therefore, the AOJ should also make a request for all of the Veteran's VA treatment records from the Boston VAMCs dated prior to March 2002.

Lastly, VA also has a duty to assist claimants by making reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  In a May 2005 letter, Dr. Greene states that he has treated the Veteran for depression.  The treatment was as early as 1983 when the Veteran sought employment with the Boston Fire Department.  Dr. Greene saw the Veteran five or six times during that process and has continued to treat the Veteran.  As records have not yet been requested from Dr. Greene, the AOJ should make such a request on remand.  Moreover, a February 2005 letter from the Boston Fire Department notes that the Veteran saw a psychiatrist for five sessions during his probation period.  A request for those records to the Boston Fire Department should also be made.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the Veteran and his representative asking them to submit any relevant records not already submitted that they possesses, particularly the Veteran's "service record book" showing evaluation for depression during military service.

2.  Contact the National Personnel Records Center (NPRC), the Naval Hospital in Newport, Rhode Island, and/or any other appropriate custodian and request the Veteran's clinical and hospitalization records from the Newport Naval Hospital, for the date range 1969 to 1971.

3.  Obtain the Veteran's more recent treatment records (since February 2003) from the Boston VAMCs and associate the records with the claims folder.  Also, obtain his VA treatment records dated from 1971 to 2002 from the Boston VAMCs.  The request should include a search of non-digital and/or retired records.

4.  Request medical records from Dr. J. Greene in South Boston, Massachusetts, and from the Boston Fire Department's personnel office.  Obtain a release from the Veteran as necessary.

5.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

6.  After the above development is completed, schedule the Veteran for psychological testing and a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of major depressive disorder or other acquired psychiatric disorder.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-IV.

The examiner should review the psychological test results and historical records, examine the Veteran, and provide an opinion as to the medical probabilities that the Veteran has major depressive disorder or any current psychiatric disorder that had its clinical onset during, or is otherwise attributable to, his active military service. 

All examination results should be provided in detail.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

